IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Scott Fetterolf and Theresa E.             :
Fetterolf                                  :
                                           :
                  v.                       :    No. 599 C.D. 2020
                                           :
Zoning Hearing Board of the Borough        :
of Sewickley Heights                       :
                                           :
                  v.                       :
                                           :
Borough of Sewickley Heights               :
                                           :
Appeal of: Borough of Sewickley            :
Heights                                    :

Scott Fetterolf and Theresa E. Fetterolf, :
                      Appellants          :
                                          :
                   v.                     :     No. 666 C.D. 2020
                                          :
Zoning Hearing Board of the               :
Borough of Sewickley Heights              :
                                          :
                   v.                     :     CASES CONSOLIDATED
                                          :
Borough of Sewickley Heights              :


PER CURIAM                              ORDER

             NOW, April 23, 2021, having considered Designated Appellees’

application for reargument and Designated Appellant Sewickley Heights’ answer in

response thereto, the application is denied.